DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on July 13, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Response to Amendment
The amendment to the claims received on July 13, 2022 has been entered.
The amendment of claims 1, 9 and 10 is acknowledged.
The new claim 11 is acknowledged.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition section” in claim 9, “a prediction” in claim 9, “a calculation section” in claim 9, and “a determination section” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The acquisition section” in claim 9 is read as the control unit (Fig.3, item 11) having the CPU (paragraph 11), “the prediction” in claim 9 is read as the control unit (Fig.3, item 11) having the CPU (paragraph 11), “the calculation section” in claim 9 is read as the control unit (Fig.3, item 11) having the CPU (paragraph 11), and “the determination section” in claim 9 is read as the control unit (Fig.3, item 11) having the CPU (paragraph 11).If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable Shin’718 (JP 2015-219718), and further in view of Yokoyama’104 (US 2002/0174104) and Horigane’773 (US 2014/0009773)
     With respect to claim 1, Shin’718 teaches a control device (Fig.1, item 100) comprising: 
     a processor (Fig.1, item 114) that controls a printing manufacturing process including printing processing [as shown in Fig.1, the processor 114 controls all the operations of the printer 100. Therefore, the processor 114 is considered to control a printing manufacturing process including printing processing in the printer 114], 
     wherein the processor (Fig.1, item 114) is configured to: 
     according to an occurrence of an event in which the printing processing has ended but reprinting manufacture is required [the printing operation is being resumed after the printing quality is being determined defective (paragraph 74). Therefore, the reprinting manufacture is considered to require when the printing quality is being determined defective], 
     wherein the reprinting manufacture is to perfmon the printing manufacture again [the printing operation is being resumed after the printing quality is being determined defective (paragraph 74). Therefore, the reprinting manufacture is considered to require when the printing quality is being determined defective];
     predict a time required for each processing of the printing manufacturing process in the reprinting manufacture (paragraph 8);
     Shin’718 does not teach the printing manufacturing process including post-processing in a plurality of types of printing manufacture; acquire information about a type of a sheet to be used in the reprinting manufacture having a delivery date; calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and perform control to determine whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time is in time for the delivery date.  
     Yokoyama’104 teaches the printing manufacturing process including post-processing in a plurality of types of printing manufacture (paragraph 120);
     acquire information about a type of a sheet from printing manufacture information about printing manufacture having a delivery date (Fig.5, step S404 and Fig.9).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin’718 according to the teaching of Yokoyama’104 to determine the delivery date associated with the required paper for the print job required to be printed (acquire information about a type of a sheet to be used in the reprinting manufacture having a delivery date) because this will allow the print job to be determined if it can be finished according to the requested delivery data when the required paper for the print job required to be printed is out of stock.
     The combination of Shin’718 and Yokoyama’104 does not teach calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and perform control to determine whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time is in time for the delivery date.  
     Horigane’773 teaches the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718 and Yokoyama’104 according to the teaching of Horigane’773 to process the job required to be reprinted and other jobs together when the total processing time for the job required to be reprinted and other jobs is not exceeding the working time for the worker because this will allow the desired job to be processed and to be shipped to customer more effectively.
     The combination of Shin’718, Yokoyama’104 and Horigane’773 does not teach calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and perform control to determine whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time is in time for the delivery date.  
    Since Shin’718 has suggested that predicting the time required to finish the reprinting job (overview), Yokoyama’104 teaches determining the sheet required for processing the print jobs and Horigane’773 has suggested that the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to determine if the received other print jobs should be added to the jobs required to be reprinted and processing them together (calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and perform control to determine whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time is in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104 and Horigane’773 to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to determine if the received other print jobs should be added to the jobs required to be reprinted and processing them together (calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and perform control to determine whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time is in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     With respect to claim 2, which further limits claim 1, the combination of Shin’718, Yokoyama’104 and Horigane’773 does not teach wherein the processor is configured to: perform control so that the reprinting manufacture is continuous with the otherApplication No.: 17/405,001 printing manufacture in a case where the end time is in time for the delivery date.  
    Since Shin’718 has suggested that predicting the time required to finish the reprinting job (overview), Yokoyama’104 teaches determining the sheet required for processing the print jobs and Horigane’773 has suggested that the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to process them together when the total time required for processing them is not exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date  (wherein the processor is configured to: perform control so that the reprinting manufacture is continuous with the otherApplication No.: 17/405,001 printing manufacture in a case where the end time is in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104 and Horigane’773 to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to process them together when the total time required for processing them is not exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date  (wherein the processor is configured to: perform control so that the reprinting manufacture is continuous with the otherApplication No.: 17/405,001 printing manufacture in a case where the end time is in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     With respect to claim 4, which further limits claim 1, the combination of Shin’718, Yokoyama’104 and Horigane’773 does not teach wherein the processor is configured to: perform control so that the reprinting manufacture precedes any other unprocessed printing manufacture without being continuous with the other printing manufacture in which the same sheet as the reprinting manufacture is used, in a case where the end time is not in time for the delivery date.  
    Since Shin’718 has suggested that predicting the time required to finish the reprinting job (overview), Yokoyama’104 teaches determining the sheet required for processing the print jobs and Horigane’773 has suggested that the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to process the jobs required to be reprinted without processing the said received other print jobs when the total time required for processing the jobs required to be reprinted and the said received other print jobs is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date (wherein the processor is configured to: perform control so that the reprinting manufacture precedes any other unprocessed printing manufacture without being continuous with the other printing manufacture in which the same sheet as the reprinting manufacture is used, in a case where the end time is not in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104 and Horigane’773 to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to process them together when the total time required for processing them is not exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date  (wherein the processor is configured to: perform control so that the reprinting manufacture precedes any other unprocessed printing manufacture without being continuous with the other printing manufacture in which the same sheet as the reprinting manufacture is used, in a case where the end time is not in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     With respect to claim 5, which further limits claim 1, the combination of Shin’718, Yokoyama’104 and Horigane’773 does not teach wherein the processor is configured to: perform control so as to determine whether or not to cause the reprinting manufacture to be continuous with the other printing manufacture depending on each processing of the printing manufacturing process.  
    Since Shin’718 has suggested that predicting the time required to finish the reprinting job (overview), Yokoyama’104 teaches determining the sheet required for processing the print jobs and Horigane’773 has suggested that the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to determine if the received other print jobs should be added to the jobs required to be reprinted and processing them together (wherein the processor is configured to: perform control so as to determine whether or not to cause the reprinting manufacture to be continuous with the other printing manufacture depending on each processing of the printing manufacturing process) because this will allow the received new print job and the current processed job to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104 and Horigane’773 to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to determine if the received other print jobs should be added to the jobs required to be reprinted and processing them together (wherein the processor is configured to: perform control so as to determine whether or not to cause the reprinting manufacture to be continuous with the other printing manufacture depending on each processing of the printing manufacturing process) because this will allow the received new print job and the current processed job to be processed more effectively.
     With respect to claim 6, which further limits claim 5, the combination of Shin’718, Yokoyama’104 and Horigane’773 does not teach wherein the processor is configured to: perform control so as to determine whether or not to cause the reprinting manufacture to be continuous with the other printing manufacture in a case where with 3Customer No.: 31561the reprinting manufacture caused to be continuous with the other printing manufacture in all processing of the printing manufacturing process, the end time is not in time for the delivery date.  
    Since Shin’718 has suggested that predicting the time required to finish the reprinting job (overview), Yokoyama’104 teaches determining the sheet required for processing the print jobs and Horigane’773 has suggested that the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that the received other print jobs is not being added to the jobs required to be reprinted for processing them together when the time required for processing them is exceeding the working time for the worker to complete them and ship them to the customer according to the requested delivery (wherein the processor is configured to: perform control so as to determine whether or not to cause the reprinting manufacture to be continuous with the other printing manufacture in a case where with 3Customer No.: 31561the reprinting manufacture caused to be continuous with the other printing manufacture in all processing of the printing manufacturing process, the end time is not in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104 and Horigane’773 to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that the received other print jobs is not being added to the jobs required to be reprinted for processing them together when the time required for processing them is exceeding the working time for the worker to complete them and ship them to the customer according to the requested delivery (wherein the processor is configured to: perform control so as to determine whether or not to cause the reprinting manufacture to be continuous with the other printing manufacture in a case where with 3Customer No.: 31561the reprinting manufacture caused to be continuous with the other printing manufacture in all processing of the printing manufacturing process, the end time is not in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     With respect to claim 8, which further limits claim 6, the combination of Shin’718, Yokoyama’104 and Horigane’773 does not teach wherein the processor is configured to: perform control so that the reprinting manufacture is caused not to be continuous with the other printing manufacture in which the same sheet as the reprinting manufacture is used and downstream processing of the printing manufacturing process is caused to precede to allow the end time to be in time for the delivery date.  
     Since Shin’718 has suggested that predicting the time required to finish the reprinting job (overview), Yokoyama’104 teaches determining the sheet required for processing the print jobs and the printing manufacturing process including post-processing in a plurality of types of printing manufacture (paragraph 120), and Horigane’773 has suggested that the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that the received other print jobs required with post processing is not being added to the jobs required to be reprinted for processing them together when the time required for processing the received other print jobs having the same sheet as the jobs required to be reprinted and the jobs required to be reprinted is exceeding the working time for the worker to complete them and ship them to the customer according to the requested delivery (wherein the processor is configured to: perform control so that the reprinting manufacture is caused not to be continuous with the other printing manufacture in which the same sheet as the reprinting manufacture is used and downstream processing of the printing manufacturing process is caused to precede to allow the end time to be in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104 and Horigane’773 to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that the received other print jobs required with post processing is not being added to the jobs required to be reprinted for processing them together when the time required for processing the received other print jobs having the same sheet as the jobs required to be reprinted and the jobs required to be reprinted is exceeding the working time for the worker to complete them and ship them to the customer according to the requested delivery (wherein the processor is configured to: perform control so that the reprinting manufacture is caused not to be continuous with the other printing manufacture in which the same sheet as the reprinting manufacture is used and downstream processing of the printing manufacturing process is caused to precede to allow the end time to be in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     With respect to claim 9, Shin’718 teaches a control system (Fig.1, item 100) that includes a printing device (Fig.1, item 150) and controls a printing manufacturing process including printing processing in a plurality of types of printing manufacture, the control system comprising: 
     according to an occurrence of an event in which the printing processing has ended but reprinting manufacture is required [the printing operation is being resumed after the printing quality is being determined defective (paragraph 74). Therefore, the reprinting manufacture is considered to require when the printing quality is being determined defective], 4Customer No.: 31561 Docket No.: 112561-US-348 Application No.: 17/405,001 
     wherein the reprinting manufacture is to perform the printing manufacture again [the printing operation is being resumed after the printing quality is being determined defective (paragraph 74). Therefore, the reprinting manufacture is considered to require when the printing quality is being determined defective];
     a prediction section that predicts a time required for each processing of the printing manufacturing process in the reprinting manufacture (paragraph 8); 
     Shin’718 does not teach a post-processing device, a printing manufacturing process including printing processing and post-processing; an acquisition section that acquires information about a type of a sheet to be used in the reprinting manufacture having a delivery date; a calculation section that uses the time, which is predicted by the prediction section, to calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and a determination section that determines whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time calculated by the calculation section is in time for the delivery date.  
     Yokoyama’104 teaches a post-processing device, a printing manufacturing process including printing processing and post-processing (paragraph 120);
     acquire information about a type of a sheet from printing manufacture information about printing manufacture having a delivery date (Fig.5, step S404 and Fig.9).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shin’718 according to the teaching of Yokoyama’104 to determine the delivery date associated with the required paper for the print job required to be printed (acquire information about a type of a sheet to be used in the reprinting manufacture having a delivery date) because this will allow the print job to be determined if it can be finished according to the requested delivery data when the required paper for the print job required to be printed is out of stock.
     The combination of Shin’718 and Yokoyama’104 does not teach a calculation section that uses the time, which is predicted by the prediction section, to calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and a determination section that determines whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time calculated by the calculation section is in time for the delivery date.
     Horigane’773 teaches the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718 and Yokoyama’104 according to the teaching of Horigane’773 to process the job required to be reprinted and other jobs together when the total processing time for the job required to be reprinted and other jobs is not exceeding the working time for the worker because this will allow the desired job to be processed and to be shipped to customer more effectively.
     The combination of Shin’718, Yokoyama’104 and Horigane’773 does not teach calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and perform control to determine whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time is in time for the delivery date.  
    Since Shin’718 has suggested that predicting the time required to finish the reprinting job (overview), Yokoyama’104 teaches determining the sheet required for processing the print jobs and Horigane’773 has suggested that the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to determine if the received other print jobs should be added to the jobs required to be reprinted and processing them together (calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and perform control to determine whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time is in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104 and Horigane’773 to calculate the time required to process the received other print jobs from a customer having the same paper type as the jobs required to be reprinted and the time required to process the jobs required to be reprinted to determine if the total time required for processing them is exceeded the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that to determine if the received other print jobs should be added to the jobs required to be reprinted and processing them together (calculate an end time of the reprinting manufacture, in a case where the reprinting manufacture is incorporated so as to be continuous with other printing manufacture in which the same sheet as the reprinting manufacture is used; and perform control to determine whether or not to incorporate the reprinting manufacture so that the reprinting manufacture is continuous with the other printing manufacture depending on whether or not the end time is in time for the delivery date) because this will allow the received new print job and the current processed job to be processed more effectively.
     With respect to claim 10, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 10 claims how the control device of claim 1 to execute to perform printing.  Claim 10 is obvious in view of Shin’718, Yokoyama’104 and Horigane’773 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present.
     With respect to claim 11, which further limits claim 1, Shin’718 teaches wherein the reprinting manufacture is performed in a case where a product of the printing process is defective in a post-processing process or an inspection process (paragraph 74).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin’718 (JP 2015-219718), Yokoyama’104 (US 2002/0174104) and Horigane’773 (US 2014/0009773) and further in view of Bhogal’884 (US 2002/0063884). 
     With respect to claim 3, which further limits claim 1, the combination of the Shin’718, Yokoyama’104 and Horigane’773 does not teach wherein the processor is configured to: perform control so that the reprinting manufacture is immediately before the other printing manufacture.  
     Bhogal’884 teaches wherein the processor is configured to: perform control so that the reprinting manufacture is immediately before the other printing manufacture [a print job (reprint job) is being performed immediately when the said print job (reprint job) has the highest priority than other jobs in the queue and the higher priority than the current executed job (Fig.4)]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the Shin’718, Yokoyama’104 and Horigane’773 according to the teaching of Bhogal’884 to assign jobs with priority order because this will allow the urged jobs to be processed more effectively.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin’718 (JP 2015-219718), Yokoyama’104 (US 2002/0174104) and Horigane’773 (US 2014/0009773) and further in view of Bhogal’884 (US 2002/0063884) and Kanai’758 (US 2013/0050758).
     With respect to claim 7, which further limits claim 6, the combination of the Shin’718, Yokoyama’104 and Horigane’773 does not teach does not teach wherein the processor is configured to: control the printing processing of the printing manufacturing process so that the reprinting manufacture is immediately before the other printing manufacture; and control the other processing except for the printing processing so that the end time is in time for the delivery date.  
     Bhogal’884 teaches wherein the processor is configured to: control the printing processing of the printing manufacturing process so that the reprinting manufacture is immediately before the other printing manufacture [a print job (reprint job) is being performed immediately when the said print job (reprint job) has the highest priority than other jobs in the queue and the higher priority than the current executed job (Fig.4)]
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104 and Horigane’773 according to the teaching of Bhogal’884 to assign jobs with priority order because this will allow the urged jobs to be processed more effectively.
     The combination of Shin’718, Yokoyama’104, Horigane’773 and Bhogal’884 does not teach control the other processing except for the printing processing so that the end time is in time for the delivery date.
    Kanai’758 teaches that the off-line job is only being performed with the post processing (Fig.12).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104, Horigane’773 and Bhogal’884 according to the teaching of Kanai’758 to accept the off-line job which is only need to perform the post processing because this will allow the off-line job which is only need to perform the post processing to executed more effectively.
    The combination of Shin’718, Yokoyama’104, Horigane’773, Bhogal’884 and Kanai’758 does not teach control the other processing except for the printing processing so that the end time is in time for the delivery date.
        Since Shin’718 has suggested that predicting the time required to finish the reprinting job (overview), Horigane’773 has suggested that the new received job is only being added to the current processed job and to process together when the time required for processing the said new received job and the current processed job is not exceeding the working time for the worker (paragraph 62) and the printed jobs are needed to be shipped to customers according to the requested delivery date (Fig.9), and Kanai’758 teaches that the off-line job is only being performed with the post processing (Fig.12), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to calculate the time required to process the received off-line job which is only being performed with the post processing and the time required to process the current processed printed job (the reprint job) in order to determine if the time required for processing the received the off-line job and the current processed job is exceeding the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that the received the off-line job is being added to the current processed job (the reprint job) and to process them together when the time required for processing a new received job having the same sheet as the current processed job (the reprint job) and the current processed job (the reprint job) is not exceeding the working time for the worker to complete them and ship them to the customer according to the requested delivery (control the other processing except for the printing processing so that the end time is in time for the delivery date) because this will allow the received off-line job and the current processed job to be processed more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shin’718, Yokoyama’104, Horigane’773, Bhogal’884 and Kanai’758 to calculate the time required to process the received off-line job which is only being performed with the post processing and the time required to process the current processed printed job (the reprint job) in order to determine if the time required for processing the received the off-line job and the current processed job is exceeding the working time for the worker to complete them and ship them to the customer according to the requested delivery date so that the received the off-line job is being added to the current processed job (the reprint job) and to process them together when the time required for processing a new received job having the same sheet as the current processed job (the reprint job) and the current processed job (the reprint job) is not exceeding the working time for the worker to complete them and ship them to the customer according to the requested delivery (control the other processing except for the printing processing so that the end time is in time for the delivery date) because this will allow the received off-line job and the current processed job to be processed more effectively. 
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Sugiyama’028 (US 5,740,028) teaches an information input/output control device and a method for controlling the same which supervises a working condition of an information terminal device connected to the information input/output control device under a network circumstance executing various functional operations, memorizes status information in a manner enabling to be restarted and executes the functional operations in the information terminal devices other than the preceding one in response to an input of an operation cease information of the preceding information terminal device.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674